Citation Nr: 1713891	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-45 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the Veteran's claim of entitlement to service connection for a left hip condition.  Later that same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2009; and the Veteran finalized his appeal procedurally when he submitted a VA Form-9 also in November 2009.  The case was certified to the Board in July 2010.  

In December 2011, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In April 2012, the Board denied the Veteran's hip condition claim.  In the Introduction of that decision, the Board notified the RO that the issue of entitlement to service connection for a low back condition had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board noted that it did not have jurisdiction over the back condition claim, and therefore referred it to the AOJ for appropriate action.  

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a memorandum decision in which the Court vacated the Board's April 2012 decision and remanded the Veteran's hip claim for readjudication.  (The Board had erroneously required a diagnosis of a hip disability to establish its existence prior to undertaking further development of the evidence.)  

In July 2014, the Board remanded the Veteran's claim to the RO for the purpose of obtaining outstanding medical records and affording him a VA examination.  After the appeal was recertified, the Board remanded the case once again in June 2015 in order to obtain clarification of the previously requested VA medical opinion.   

The development requested by the Board in its June 2015 decision has since been completed; and the appeal has been recertified for review.  


FINDINGS OF FACT

1.  The more probative and persuasive evidence of record supports the finding that the Veteran suffers from pain that he associates with his left hip.  

2.  The preponderance of the evidence is against finding that the Veteran has, or ever has had, a left hip condition.  

3.  The more probative and persuasive evidence of record indicates that the pain the Veteran associates with his left hip is actually symptomatology related to a non-service-connected lumbar spine condition. 


CONCLUSION OF LAW

The criteria for service connection for a left hip condition have not been met.
38 U.S.C.A. § 1101, 1110, 1112, 1113,1154, 5103, 5103A, 5107(b)(West 2014);
38 C.F.R § 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in June 2008 advised him as to what information or evidence was necessary to substantiate his left hip claim.  In addition, this letter notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The letter was provided prior to the February 2009 rating decision on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Based upon the foregoing, VA has fulfilled its duty to notify.  

VA also has a duty to assist the Veteran in the development of his service connection claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with a VA examination in November 2014 in relation to his hip condition claim, and an addendum medical opinion related to this examination report was prepared in July 2015.  The Board finds that the VA examination report and addendum are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe his alleged condition in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations and citations to evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

In addition to the foregoing, the Veteran was afforded the opportunity to testify before the undersigned Veterans' Law Judge in support of his claim.  A transcript of his December 2011 BVA hearing has been associated with the claims file.  Although several years old, this transcript shows that the undersigned discussed (among other things) the context of the Veteran's in-service history and subsequent symptomatology he related to the hip condition on appeal.  The transcript shows that the undersigned and the Veteran's representative focused on what was needed to substantiate the Veteran's left hip condition claim and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Lastly, the Board reiterates that the Veteran's claim was most recently remanded in June 2015.  The Board is satisfied that there has been substantial compliance with the prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's service connection claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection for a hip condition

In this appeal, the Veteran seeks service connection for a left hip condition.  In this regard, the Veteran testified during his December 2011 BVA hearing that he was injured in service when he was hit in the lower back area by a 30 pound bag of flour that was thrown from an aircraft carrier deck above him.  He reports that he went to sick bay a few days after the incident and was told he had a sprained muscle.  See BVA hearing transcript.  However, no incidents of treatment for a back or hip injury are contained in the Veteran's service file.  At the time of separation from service, the Veteran reports that he was experiencing hip pain and has continued to suffer from hip pain to the present date.  See May 2008 medical record; see also Veteran's statement dated in February 2009.  

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

For service connection to be granted on a secondary basis, the evidence must show that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the merits of the Veteran's claim, the Board initially addresses the Veteran's assertion that he has a diagnosed left hip condition.  While the evidence supports the Veteran's statements that he suffers from left hip pain, a grant of service connection requires competent, credible evidence of a current disability.  A confirmed diagnosis of a left hip disorder is paramount in this case, since (as referenced above) service connection on either a direct or presumptive basis cannot be granted without evidence of a current disability.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.304.  

The service medical records fail to reflect that the Veteran was seen for or diagnosed with a hip condition or pain during service.  The Veteran's December 1967 service discharge medical examination also fails to reference any hip pain. 

Post-service medical records appear to first document the Veteran's report of left hip pain in November 1973.  At that time, the Veteran stated that he had suffered from left hip and thigh pain for 5 years, but that he had no history of trauma.  He was diagnosed as suffering from a possible tight left hamstring.  Another record from November 1973 suggested that the Veteran might be suffering from sciatica.  In a February 1974 record, the Veteran stated that he had suffered from a vague pain in his left buttock for four years, and that this pain was of an unknown etiology.  At no time was the Veteran given any particular diagnosis for his left hip pain, and x-rays of his hips from December 1973 and February 1974 were normal.  

Thirty-years later, in August 2006, while being examined for dizziness, the Veteran's examiner noted that he had a history of peripheral vascular disease (pvd); and that he was told that he had some blockage of the left leg since having pain in his hip with walking.  In May 2008, the Veteran was seen for a complaint of pain in his left hip that he said had been occurring since 1968.  He reported that he did not have a specific injury, but rather that his pain started when loading food onto a ship.  He was diagnosed as suffering from chronic low back pain, but he was not given a diagnosis with regard to his hip.  In August 2009, the Veteran was again diagnosed as suffering from mechanical low back pain with no symptoms or signs of radiculopathy, but he was not given any diagnosis of a left hip condition.  Thereafter, in a June 2010 private treatment record, the Veteran was noted to complain of severe left hip/leg pain.  The examiner stated that he had vascular disease.  He commented that the Veteran's hip/leg pain "might be more lower back in etiology" but that he needed to rule out a vascular component.  The same month, the Veteran was seen for problems with back pain.  At that time, the Veteran reported that his pain began while in the service in the mid-1960's when he was moving heavy bags and injured his low back and left buttock area and that he had had chronic pain in the area.  Additionally, he had an MRI of the lumbar spine that showed mild degenerative disc and facet disease at L4-5 and L5-S1.  

At his December 2011 hearing, the Veteran testified that he had been diagnosed as suffering from a compressed disc.  He did not, however, state that he had been given any particular diagnosis with regard to his left hip. 

Medical records dated in January 2012 reveal that, among other things, the Veteran had chronic back and leg pain for which he was on oxycodone with poor control.

In October 2014, the Veteran was afforded a VA hip/thigh examination and an examination of his back.  In preparing for both examinations, a VA doctor reviewed all of the evidence of record, to include records that were in the Veteran's possession (that have since been associated with the claims file), and documented in her report evidence that she found particularly pertinent to the formation of a medical opinion she was asked to give in relationship to this claim.  See October 2014 VA examination reports; September 2015 addendum medical opinion (the doctor clarified that she had, in fact, reviewed the Veteran's file in VBMS).  After obtaining a history from the Veteran, performing a physical examination and taking x-rays, the doctor addressed the question of whether the Veteran had a diagnosis that could be associated with his hip pain.  In doing so, she ultimately concluded that the Veteran did not have a hip diagnosis.  In this regard, she specifically marked the "no" box in response to the question of whether the Veteran "now have or has he/she ever had a hip and/or thigh condition."  

In regards to the Veteran's back examination, the doctor diagnosed the Veteran with a lumbosacral strain, a sacroiliac injury, thoracolumbar degenerative disc disease with left S1 mild sensory radiculopathy, degenerative joint disease of facets and scoliosis.  The doctor also noted that the Veteran had been diagnosed in 2014 with left ischial bursitis with pelvic obliquity/S1 dysfunction.  

In terms of addressing the medical question in this case, the doctor opined that it was less likely than not that the Veteran had a hip disorder that was incurred in or caused by the injury he testified occurred in service.  In this regard, the doctor essentially stated that the root of the pain the Veteran associated with his left hip was actually pain associated with his back condition.  In this regard, she stated that it was common for patients to attribute pain in and near the hip to the hip itself when in fact the pain is radiating from the lumbosacral spine.  She went on to say that there was no left hip condition present on exam or x-ray to service-connect.  Rather, she indicated that the Veteran's clinical picture was consistent with degenerative disc disease with sensory radiculopathy combined with SI joint dysfunction with left ischial bursitis.  

Thereafter, in a July 2015 addendum medical opinion, the doctor clarified her original opinion by indicating that the Veteran did not have a condition intrinsic to the left hip joint by history or exam given normal radiographic evaluation and examination of the joint.  She stated that his examination in October 2014 was consistent with ischial bursitis due to local tenderness and restricted flexion range on that side compared to the right associated with increased left ischial pain; and reported that its onset would be considered to be 2010.  She also stated that the Veteran's ischial bursitis was a result of a leg length discrepancy the Veteran had in terms of his left leg being longer than the right, caused by his spinal scoliosis and pelvic  obliquity.  Therefore, she opined that the Veteran's left ischial bursitis was at least as likely as not proximately due to or a result of the Veteran's lumbar condition of scoliosis.

Thus, after reviewing all of the evidence in this case, it is clear that the Veteran does not have a diagnosed hip condition.  Rather, he experiences pain that he associates with his hip that is actually related to his non-service-connected back conditions.  See December 2016 rating decision (The RO denied service connection for lumbosacral strain, sacroiliac injury, thoracolumbar DDD with radiculopathy, DJD of facets, and scoliosis).  The issue on appeal is not service connection for a back condition, but is for service connection for a hip condition that the evidence shows does not exist.  

In making the above-referenced finding, the Board notes that it does not question that the Veteran suffers from pain that he feels is related to his left hip.  However, the Veteran's belief as to the origin of his pain is not evidence that he actually has a medical diagnosis of a hip disability.  In this regard, the Veteran is not competent to make that medical determination.  While laypersons can be competent to opine regarding diagnosis and etiology of some medical disorders in some instances, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the medical opinions that indicate the Veteran does not have, nor ever has had, a diagnosis specifically related to the left hip (provided by the VA doctor of record) to be more probative than the Veteran's assertions that he has a hip condition.  The VA doctor who examined the Veteran is a medical professional who has education, training, and expertise that the Veteran is not shown to have.  As such, the doctor's opinion as to the origin of the Veteran's hip pain is afforded more probative value than the Veteran's statements.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no evidence of a hip disability in this case, the criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113,. 1154, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.303.  Therefore, the Veteran's claim for service connection for a left hip condition must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a left hip condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


